       Case 3:19-cv-00810-JR    Document 161   Filed 12/11/20    Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON



FORGE UNDERWRITING LIMITED;
PARTNERRE IRELAND INSURANCE DAC;
CERTAIN UNDERWRITERS at LLOYDS,
LONDON; and STARR INDEMNITY &               Case No.: 3:19-cv-00810-JR (Lead Case)
LIABILITY COMPANY,

           Plaintiffs,                      ORDER APPROVING
     v.                                     SETTLEMENT AGREEMENT

RONALD F. GREENSPAN, in his capacity as
COURT-APPOINTED RECEIVER for the
RECEIVERSHIP ENTITY; AEQUITAS
HOLDINGS, LLC; ROBERT J. JESENIK;
BRIAN A. OLIVER; N. SCOTT GILLIS; OLAF
JANKE; ANDREW MACRITCHIE; WILLIAM
GLASGOW; KEITH BARNES; EDMUND
JENSEN; PATRICK TERRELL; WILLIAM
MCCORMICK; and DOES 1-50,

           Defendants.




ORDER APPROVING SETTLEMENT            -1-                       Case No. 3:19-cv-00810-JR
AGREEMENT                                                       Case No. 3:19-cv-00817-JR
         Case 3:19-cv-00810-JR         Document 161       Filed 12/11/20     Page 2 of 3




RONALD F. GREENSPAN, in his capacity as
COURT-APPOINTED RECEIVER for the                      Case No.: 3:19-cv-00817-JR
RECEIVERSHIP ENTITY,

               Plaintiff,                             ORDER APPROVING
                                                      SETTLEMENT AGREEMENT
       v.

CATLIN SPECIALTY INSURANCE
COMPANY; FORGE UNDERWRITING,
LTD. (AS MANAGING GENERAL AGENT
FOR PARTNERRE IRELAND INSURANCE
LIMITED); STARR INDEMNITY AND
LIABILITY COMPANY; and CERTAIN
UNDERWRITINGS AT LLOYD’S OF
LONDON, IN PARTICULAR, LLOYD’S
SYNDICATE 4711, LLOYD’S SYNDICATE
1274, LLOYD’S SYNDICATE 1861, and
LLOYD’S SYNDICATE 1980,

               Defendants.

HERNÁNDEZ, District Judge:

       Forge Underwriting Limited, PartnerRe Ireland Insurance DAC, Certain Underwriters at

Lloyd’s, London, Starr Indemnity & Liability Company (collectively “Insurers”); Ronald F.

Greenspan, in his capacity as Court-appointed Receiver for the Receivership Entity (the

“Receiver”); Robert J. Jesenik, Brian A. Oliver, N. Scott Gillis, Olaf Janke, Andrew MacRitchie,

William Glasgow, Keith Barnes, Edmund Jensen, Patrick Terrell, William McCormick and Brian

K. Rice (collectively, the “Individual Defendants”), all of whom are hereafter collectively

referred to as “the Settling Parties,” having stipulated thereto and good cause appearing, the

Court hereby finds and orders:

       1.      The Settlement Agreement and Mutual Release (“Settlement Agreement”)

attached as Exhibit A to the Settling Parties’ Stipulation to Order Approving Settlement (ECF

ORDER APPROVING SETTLEMENT                      -2-                         Case No. 3:19-cv-00810-JR
AGREEMENT                                                                   Case No. 3:19-cv-00817-JR
         Case 3:19-cv-00810-JR          Document 161        Filed 12/11/20      Page 3 of 3




160-1 in 3:19-cv-00810-JR and ECF No. 117 in 3:19-cv-00817-JR), is a reasonable compromise

of the Settling Parties’ disputes, including all claims with respect the policy limit that Starr

Indemnity & Liability Company (“Starr”) interpleaded in Case No.: 3:19-cv-00810-JR, and was

entered into in good faith, following arms-length negotiations. The Court hereby approves the

Settlement Agreement.

       2.      Upon and subject to further Court approval of the Settlement Agreement in the

matter captioned SEC v. Aequitas Management, LLC, et al., Case No. 3:16-cv-00438-JR, the

Settling Parties are authorized to and directed to perform their respective obligations in

accordance with the terms of the Settlement Agreement, including Starr’s distribution of the

funds it interpleaded in Case No.: 3:19-cv-00810-JR.

       IT IS SO ORDERED.

       DATED:         December 11, 2020 .


                                                       MARCO A. HERNÁNDEZ
                                                       United States District Court Judge




ORDER APPROVING SETTLEMENT                       -3-                          Case No. 3:19-cv-00810-JR
AGREEMENT                                                                     Case No. 3:19-cv-00817-JR
